     Robert C. Weems (SBN 148156)
 1
     WEEMS LAW OFFICES
 2   769 Center Blvd., PMB 38
     Fairfax, CA 94930
 3   Ph: (415) 881-7653
 4   Fx: (866) 610-1430
     rcweems@weemslawoffices.com
 5
     Attorney for Plaintiff
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                   SACRAMENTO DIVISION

11
12   ZAK FRANKLIN HAY,                              Case No: 2:18-cv-01706-EFB

13           Plaintiff,
                                                    STIPULATION AND ORDER FOR
     v.                                             EXTENSION OF TIME
14
                                                    [Fed.R.Civ.P. 6]
15   Commissioner of Social Security,

16           Defendant

17          Plaintiff requests an extension of thirty (30) days to extend the statutory deadline
18   for the drafting and filing of a reply to Defendant’s cross motion for summary justice in
19   this case.
20          The extensive record of 2,107 pages and Mr. Weems in trial since October 29th in
21   Counts v. Chadwick, case # FCS048235, Solano Superior Court, Dept. 6, Honorable D.
22   Scott Daniels presiding where the expected conclusion of the trial is not till the end of the
23   first week in December, necessitates the additional time to draft the reply. Plaintiff requests
24   this extension in good faith, with no intent to prolong proceedings unduly.
25          Defendant does not object to allowing Plaintiff the additional time to his motion
26   for summary judgment, subject to the Court’s approval, and stipulates to thirty (30) days
27   extension of time to allow Plaintiff to fill his requirements to the Court and file his reply
28
                                                1
     Stipulation and Order
 1   in this action. Plaintiff’s reply to defendant’s cross motion for summary judgment is now
 2   due on December 15, 2019. This is Plaintiff’s third request for additional time.
 3
 4
     SO STIPULATED AND AGREED:
 5
 6    For Plaintiff:                                  For Defendant:
      WEEMS LAW OFFICES                               MCGREGOR W. SCOTT
 7                                                    United States Attorney
 8                                                    DEBORAH LEE STACHEL
                                                      Regional Chief Counsel, Region IX
 9                                                    Social Security Administration
10                                                    S. WYETH MCADAM
                                                      Special Assistant United States
11
                                                      Attorney
12    /s/Robert C. Weems                          By: /s/ S. Wyeth McAdam
13    Robert C. Weems, Attorney for                   S. Wyeth McAdam
      Plaintiff                                       Special Assistant United States
14                                                    Attorney and Attorney for the
15                                                    Defendant (per e-mail authorization)

16
17    SO ORDERED.
18    DATED: November 19, 2019.
19
20
21
22
23
24
25
26
27
28
                                              2
     Stipulation and Order
